DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 18 April 2022 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 18 April 2022, which is in response to the USPTO office action mailed 17 December 2021. Claims 1, 3, 8, 10, 15 and 17 are amended. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejections of claims 1-20, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: a search component, a user interface component and a relevancy controller in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al., US 20180089227 A1 (hereinafter “Reddy”) in view of Kumar et al., US 20200401582 A1 (hereinafter “Kumar”) in further view of Takahashi et al., US 20190303451 A1 (hereinafter “Takahashi”) in further view of Caldwell et al., US 20180018404 A1 (hereinafter “Caldwell”).

Claim 1: Reddy teaches an automated method for search and generation of relevant search results, the method comprising:
receiving freeform search characters input by a user (Reddy, [Fig. 4], [0077] note the string of text "Tahoe" is separated into five different search strings as shown in the left column of FIG. 4, where each successive search string in the sequence includes another character of the text. Since a user may input the string of text via the client device character-by-character or word-by-word (e.g., using haptic input via a touchscreen keyboard or using voice input via a microphone), the sequence of search strings represents the temporal aspect of the user's input);
simultaneously searching a first freeform entry source and a second freeform entry source to obtain corresponding first suggested freeform entries and second suggested freeform entries (Reddy, The service arrangement system 100 provides search results from the data sources in response to search requests from users, [Fig. 6A], [0088] note In the example shown in FIG. 6A, the multiplexer 230 aggregates search results from each of Data Source A 140, Data Source B 150, and Data Source C 160), and 
wherein the first freeform entry source comprises a cache comprising county names (Reddy, [0035] note map properties also include properties describing the geographic region as a whole or portions of the geographic region, suchas weather within the geographic region, geopolitical boundaries (e.g., city limits, county borders, state borders, country borders), and topological properties, [0036] note the service arrangement system 100 may determine to receive map information from Data Source A140);
ranking the first suggested freeform entries according to first rules of relevancy to the user, and generating first ranked suggested freeform entries; ranking the second suggested freeform entries according to second rules of relevancy to the user, and generating second ranked suggested freeform entries (Reddy, [0043] note a selection rule indicates allocations of search requests to different data sources available for a given region or request, where data sources with a higher (more favorable) rank are associated with greater allocations of search requests, [0055] note In an example A/B test, the test engine 250 identifies a selection rule that allocates 50% of search requests to a first data source and the other 50% of the search results to a second data source, [0088] note location search engine 220 uses the multiplexer 230 to rank the aggregated search results based on selection rules);
combining the first and second ranked suggested freeform entries into a combined set of suggested freeform entries, and ranking the combined set of suggested freeform entries according to combined rules of relevancy to the user, and generating combined ranked suggested freeform entries (Reddy, [Fig. 6A], [0088] note FIG. 6A is a diagram illustrating mono-mixed ranking of data sources according to one embodiment. In the example shown in FIG. 6A, the multiplexer 230 aggregates search results from each of Data Source A 140, Data Source B 150, and Data Source C 160. The location search engine 220 uses the multiplexer 230 to rank the aggregated search results based on selection rules); and
transmitting the combined ranked suggested freeform entries to the user for selection of a desired type ahead entry (Reddy, [Fig. 4], [0078] note The location search engine 220 may generate search requests for each search string in the sequence and provide search results (if any) from a data source. As shown in the right column of FIG. 4, the search results may change between different search strings).
Reddy does not explicitly teach receiving a viewport location from a device operating by a user; wherein said simultaneously searching is performed for every search comprising said receiving freeform characters; wherein the viewport location is employed along with the freeform search characters to search the first freeform entry source; and county abbreviations, and county short forms.
However, Kumar teaches wherein said simultaneously searching is performed for every search comprising said receiving freeform characters (Kumar, [0031] note search verticals retrieve and return their respective search results to the calling process, which combines and annotates the collective results and returns the combined results to the front-end search interface via the typeahead resource, as a set of candidate entities, [0052] note Candidate generation software 48 generates one or more search queries that contain query string 52… and sends those search queries to one or more search services 102. To improve latency, these queries are sent to search services 102 in parallel or concurrently, in an embodiment… The search services 102 individually return respective result sets of candidate entities which are combined or concatenated by candidate generation software 48 to produce the set of candidate entities 58).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the search result aggregation of Reddy with the concurrent searches of Kumar according to known methods (i.e. concurrently searching typeahead search queries). Motivation for doing so is that sending queries concurrently to search services improves latency (Kumar, [0052]).
Reddy and Kumar do not explicitly teach receiving a viewport location from a device operating by a user; wherein the viewport location is employed along with the freeform search characters to search the first freeform entry source; and county abbreviations, and county short forms.
However, Takahashi teaches receiving a viewport location from a device operating by a user; and wherein the viewport location is employed along with the freeform search characters to search the first freeform entry source (Takahashi, [Fig. 1], [0054] note the interactive geographical map user interface 100 can display, by a user device based on information received from an interactive geographical map display system, information associated with a plurality of data objects, [0059] note a map area 124 can be rendered for display in at least a portion of a screen, or viewport 124, [0061] note a search panel 122 can also be displayed for interaction by a user. For example, a user can add a search filter 102 or keywords 106 to further refine the data objects plotted onto the viewport 124, [0071] note search criteria can include a current viewport of the user device).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the geographical location search of Reddy and Kumar with the search criteria including a current viewport of a user device of Takahashi  according to known methods (i.e. using keywords to refine data objects plotted onto a current viewport of a user device). Motivation for doing so is that this enables many advantages including more efficient interaction with, and presentation of, various types of electronic data (Takahashi, [0017]).
Reddy, Kumar and Takahashi do not explicitly teach county abbreviations, and county short forms.
However, Caldwell teaches this (Caldwell, [0016] note a search may include a search for the name of a town or a city in connection with the name or an identifier for a known corresponding name of a county, state or province, [0046] note a valid abbreviation or name, [0048] note a possible place name must have a minimum length of two characters to qualify as the name of or an abbreviation for a country, a state, or a province. As another example, a possible place name must have a minimum length of three characters to qualify as the name of or an abbreviation for a county or shire or for a township, a city, a town, or a village).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the data sources comprising map information of Reddy, Kumar and Takahashi with the county abbreviations of Caldwell according to known methods (i.e. searching geographical locations using abbreviations including county abbreviations). Motivation for doing so is that this provides an increased level of confidence that the bytes of a particular data string correspond to characters of potentially sensitive information of interest (Caldwell, [0014]).

Claim 3: Reddy, Kumar, Takahashi and Caldwell teach the automated method as recited in claim 1, wherein the cache further comprises township names, township abbreviations, and township short forms (Caldwell, [0048] note a possible place name must have a minimum length of two characters to qualify as the name of or an abbreviation for a country, a state, or a province. As another example, a possible place name must have a minimum length of three characters to qualify as the name of or an abbreviation for a county or shire or for a township, a city, a town, or a village).

Claim 6: Reddy, Kumar, Takahashi and Caldwell teach the automated method as recited in claim 1, further comprising:
searching a third freeform entry source in parallel with searching of the first freeform entry source and the second freeform entry source to obtain corresponding third suggested freeform entries (Reddy, [Fig. 6A], [0088] note FIG. 6A is a diagram illustrating mono-mixed ranking of data sources according to one embodiment. In the example shown in FIG. 6A, the multiplexer 230 aggregates search results from each of Data Source A 140, Data Source B 150, and Data Source C 160. The location search engine 220 uses the multiplexer 230 to rank the aggregated search results based on selection rules).

Claim 7: Reddy, Kumar, Takahashi and Caldwell teach the automated method as recited in claim 6, wherein the third freeform entry source comprises a third-party street address and intersection database service (Reddy, [0031] note A data source includes map information of a corresponding geographical region, for example, geographical locations located within the geographic region. Types of geographical locations include point addresses or address ranges… Example point addresses include "555 California Street" or "7000 Coliseum Way," and may include city, state, and/or zip code information such as "San Francisco, Calif. 94104" or "Oakland, Calif. 94621.”).

Claim 8: Reddy teaches a non-transitory computer-readable storage medium storing program instructions that, when executed by a computer, cause the computer to perform an automated method for search and generation of relevant search results, the method comprising:
receiving freeform search characters input by a user (Reddy, [Fig. 4], [0077] note the string of text "Tahoe" is separated into five different search strings as shown in the left column of FIG. 4, where each successive search string in the sequence includes another character of the text. Since a user may input the string of text via the client device character-by-character or word-by-word (e.g., using haptic input via a touchscreen keyboard or using voice input via a microphone), the sequence of search strings represents the temporal aspect of the user's input);
simultaneously searching a first freeform entry source and a second freeform entry source to obtain corresponding first suggested freeform entries and second suggested freeform entries (Reddy, The service arrangement system 100 provides search results from the data sources in response to search requests from users, [Fig. 6A], [0088] note In the example shown in FIG. 6A, the multiplexer 230 aggregates search results from each of Data Source A 140, Data Source B 150, and Data Source C 160), and 
wherein the first freeform entry source comprises a cache comprising county names (Reddy, [0035] note map properties also include properties describing the geographic region as a whole or portions of the geographic region, suchas weather within the geographic region, geopolitical boundaries (e.g., city limits, county borders, state borders, country borders), and topological properties, [0036] note the service arrangement system 100 may determine to receive map information from Data Source A140);
ranking the first suggested freeform entries according to first rules of relevancy to the user, and generating first ranked suggested freeform entries; ranking the second suggested freeform entries according to second rules of relevancy to the user, and generating second ranked suggested freeform entries (Reddy, [0043] note a selection rule indicates allocations of search requests to different data sources available for a given region or request, where data sources with a higher (more favorable) rank are associated with greater allocations of search requests, [0055] note In an example A/B test, the test engine 250 identifies a selection rule that allocates 50% of search requests to a first data source and the other 50% of the search results to a second data source, [0088] note location search engine 220 uses the multiplexer 230 to rank the aggregated search results based on selection rules);
combining the first and second ranked suggested freeform entries into a combined set of suggested freeform entries, and ranking the combined set of suggested freeform entries according to combined rules of relevancy to the user, and generating combined ranked suggested freeform entries (Reddy, [Fig. 6A], [0088] note FIG. 6A is a diagram illustrating mono-mixed ranking of data sources according to one embodiment. In the example shown in FIG. 6A, the multiplexer 230 aggregates search results from each of Data Source A 140, Data Source B 150, and Data Source C 160. The location search engine 220 uses the multiplexer 230 to rank the aggregated search results based on selection rules); and
transmitting the combined ranked suggested freeform entries to the user for selection of a desired type ahead entry (Reddy, [Fig. 4], [0078] note The location search engine 220 may generate search requests for each search string in the sequence and provide search results (if any) from a data source. As shown in the right column of FIG. 4, the search results may change between different search strings).
Reddy does not explicitly teach receiving a viewport location from a device operating by a user; wherein said simultaneously searching is performed for every search comprising said receiving freeform characters; wherein the viewport location is employed along with the freeform search characters to search the first freeform entry source; and county abbreviations, and county short forms.
However, Kumar teaches wherein said simultaneously searching is performed for every search comprising said receiving freeform characters (Kumar, [0031] note search verticals retrieve and return their respective search results to the calling process, which combines and annotates the collective results and returns the combined results to the front-end search interface via the typeahead resource, as a set of candidate entities, [0052] note Candidate generation software 48 generates one or more search queries that contain query string 52… and sends those search queries to one or more search services 102. To improve latency, these queries are sent to search services 102 in parallel or concurrently, in an embodiment… The search services 102 individually return respective result sets of candidate entities which are combined or concatenated by candidate generation software 48 to produce the set of candidate entities 58).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the search result aggregation of Reddy with the concurrent searches of Kumar according to known methods (i.e. concurrently searching typeahead search queries). Motivation for doing so is that sending queries concurrently to search services improves latency (Kumar, [0052]).
Reddy and Kumar do not explicitly teach receiving a viewport location from a device operating by a user; wherein the viewport location is employed along with the freeform search characters to search the first freeform entry source; and county abbreviations, and county short forms.
However, Takahashi teaches receiving a viewport location from a device operating by a user; and wherein the viewport location is employed along with the freeform search characters to search the first freeform entry source (Takahashi, [Fig. 1], [0054] note the interactive geographical map user interface 100 can display, by a user device based on information received from an interactive geographical map display system, information associated with a plurality of data objects, [0059] note a map area 124 can be rendered for display in at least a portion of a screen, or viewport 124, [0061] note a search panel 122 can also be displayed for interaction by a user. For example, a user can add a search filter 102 or keywords 106 to further refine the data objects plotted onto the viewport 124, [0071] note search criteria can include a current viewport of the user device).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the geographical location search of Reddy and Kumar with the search criteria including a current viewport of a user device of Takahashi  according to known methods (i.e. using keywords to refine data objects plotted onto a current viewport of a user device). Motivation for doing so is that this enables many advantages including more efficient interaction with, and presentation of, various types of electronic data (Takahashi, [0017]).
Reddy, Kumar and Takahashi do not explicitly teach county abbreviations, and county short forms.
However, Caldwell teaches this (Caldwell, [0016] note a search may include a search for the name of a town or a city in connection with the name or an identifier for a known corresponding name of a county, state or province, [0046] note a valid abbreviation or name, [0048] note a possible place name must have a minimum length of two characters to qualify as the name of or an abbreviation for a country, a state, or a province. As another example, a possible place name must have a minimum length of three characters to qualify as the name of or an abbreviation for a county or shire or for a township, a city, a town, or a village).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the data sources comprising map information of Reddy, Kumar and Takahashi with the county abbreviations of Caldwell according to known methods (i.e. searching geographical locations using abbreviations including county abbreviations). Motivation for doing so is that this provides an increased level of confidence that the bytes of a particular data string correspond to characters of potentially sensitive information of interest (Caldwell, [0014]).

Claim 10: Reddy, Kumar, Takahashi and Caldwell teach the non-transitory computer-readable storage medium as recited in claim 8 wherein the cache further comprises township names, township abbreviations, and township short forms (Caldwell, [0048] note a possible place name must have a minimum length of two characters to qualify as the name of or an abbreviation for a country, a state, or a province. As another example, a possible place name must have a minimum length of three characters to qualify as the name of or an abbreviation for a county or shire or for a township, a city, a town, or a village).

Claim 13: Reddy, Kumar, Takahashi and Caldwell teach the non-transitory computer-readable storage medium as recited in claim 8, wherein the method further comprises:
searching a third freeform entry source in parallel with searching of the first freeform entry source and the second freeform entry source to obtain corresponding third suggested freeform entries (Reddy, [Fig. 6A], [0088] note FIG. 6A is a diagram illustrating mono-mixed ranking of data sources according to one embodiment. In the example shown in FIG. 6A, the multiplexer 230 aggregates search results from each of Data Source A 140, Data Source B 150, and Data Source C 160. The location search engine 220 uses the multiplexer 230 to rank the aggregated search results based on selection rules).

Claim 14: Reddy, Kumar, Takahashi and Caldwell teach the non-transitory computer-readable storage medium as recited in claim 13, wherein the third freeform entry source comprises a third-party street address and intersection database service that is accessed via the internet cloud (Reddy, [0031] note A data source includes map information of a corresponding geographical region, for example, geographical locations located within the geographic region. Types of geographical locations include point addresses or address ranges… Example point addresses include "555 California Street" or "7000 Coliseum Way," and may include city, state, and/or zip code information such as "San Francisco, Calif. 94104" or "Oakland, Calif. 94621.”).

Claim 15: Reddy teaches an automated system for search and generation of relevant search results, the automated system comprising:
a search component, configured to receive freeform search characters from a user interface component, wherein said freeform search characters are entered by a user of said client device, said search component comprising (Note, this element is interpreted under 35 USC 112(f) as the processor with the algorithm disclosed the specification, [Fig. 4], [0077] note the string of text "Tahoe" is separated into five different search strings as shown in the left column of FIG. 4, where each successive search string in the sequence includes another character of the text. Since a user may input the string of text via the client device character-by-character or word-by-word (e.g., using haptic input via a touchscreen keyboard or using voice input via a microphone), the sequence of search strings represents the temporal aspect of the user's input):
a first freeform entry source and a second freeform entry source, wherein said search component directs said first freeform entry source and said second freeform entry source to simultaneously obtain corresponding first suggested freeform entries and second suggested freeform entries (Note, this element is interpreted under 35 USC 112(f) as the processor with the algorithm disclosed the specification, Reddy, [0022] note The service arrangement system 100 provides search results from the data sources in response to search requests from users, [Fig. 6A], [0088] note In the example shown in FIG. 6A, the multiplexer 230 aggregates search results from each of Data Source A 140, Data Source B 150, and Data Source C 160), 
wherein the first freeform entry source comprises a cache comprising county names (Note, this element is interpreted under 35 USC 112(f) as the processor with the algorithm disclosed the specification, Reddy, [0035] note map properties also include properties describing the geographic region as a whole or portions of the geographic region, suchas weather within the geographic region, geopolitical boundaries (e.g., city limits, county borders, state borders, country borders), and topological properties, [0036] note the service arrangement system 100 may determine to receive map information from Data Source A140);
a relevancy controller, coupled to said first and second freeform entry sources, configured to rank said first suggested freeform entries according to first rules of relevancy to said user to generate first ranked suggested freeform entries, and configured to rank said second suggested freeform entries according to second rules of relevancy to said user to generate second ranked suggested freeform entries (Note, this element is interpreted under 35 USC 112(f) as the processor with the algorithm disclosed the specification, Reddy, [0043] note a selection rule indicates allocations of search requests to different data sources available for a given region or request, where data sources with a higher (more favorable) rank are associated with greater allocations of search requests, [0055] note In an example A/B test, the test engine 250 identifies a selection rule that allocates 50% of search requests to a first data source and the other 50% of the search results to a second data source, [0088] note location search engine 220 uses the multiplexer 230 to rank the aggregated search results based on selection rules), and 
configured to combine said first and second ranked suggested freeform entries into a combined set of suggested freeform entries, and configured to rank said combined set of suggested freeform entries according to combined rules of relevancy to said user to generate combined ranked suggested freeform entries (Note, this element is interpreted under 35 USC 112(f) as the processor with the algorithm disclosed the specification, Reddy, [Fig. 6A], [0088] note FIG. 6A is a diagram illustrating mono-mixed ranking of data sources according to one embodiment. In the example shown in FIG. 6A, the multiplexer 230 aggregates search results from each of Data Source A 140, Data Source B 150, and Data Source C 160. The location search engine 220 uses the multiplexer 230 to rank the aggregated search results based on selection rules), and 
configured to transmit said combined ranked suggested freeform entries to said user interface component for selection of a desired type ahead entry by said user (Note, this element is interpreted under 35 USC 112(f) as the processor with the algorithm disclosed the specification, Reddy, [Fig. 4], [0078] note The location search engine 220 may generate search requests for each search string in the sequence and provide search results (if any) from a data source. As shown in the right column of FIG. 4, the search results may change between different search strings).
Reddy does not explicitly teach receive a viewport location, wherein said viewport location corresponds to a map centroid shown on a client device; wherein said first and second freeform entry sources directed to simultaneously obtain said corresponding first and second suggested freeform entries for every search comprising said freeform search characters; wherein the viewport location is employed along with the freeform search characters to search the first freeform entry source; and county abbreviations, and county short forms.
However, Kumar teaches wherein said first and second freeform entry sources directed to simultaneously obtain said corresponding first and second suggested freeform entries for every search comprising said freeform search characters (Kumar, [0031] note search verticals retrieve and return their respective search results to the calling process, which combines and annotates the collective results and returns the combined results to the front-end search interface via the typeahead resource, as a set of candidate entities, [0052] note Candidate generation software 48 generates one or more search queries that contain query string 52… and sends those search queries to one or more search services 102. To improve latency, these queries are sent to search services 102 in parallel or concurrently, in an embodiment… The search services 102 individually return respective result sets of candidate entities which are combined or concatenated by candidate generation software 48 to produce the set of candidate entities 58).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the search result aggregation of Reddy with the concurrent searches of Kumar according to known methods (i.e. concurrently searching typeahead search queries). Motivation for doing so is that sending queries concurrently to search services improves latency (Kumar, [0052]).
Reddy and Kumar do not explicitly teach receive a viewport location, wherein said viewport location corresponds to a map centroid shown on a client device; wherein the viewport location is employed along with the freeform search characters to search the first freeform entry source; and county abbreviations, and county short forms.
However, Takahashi receive a viewport location, wherein said viewport location corresponds to a map centroid shown on a client device; and wherein the viewport location is employed along with the freeform search characters to search the first freeform entry source (Takahashi, [Fig. 1], [0054] note the interactive geographical map user interface 100 can display, by a user device based on information received from an interactive geographical map display system, information associated with a plurality of data objects, [0059] note a map area 124 can be rendered for display in at least a portion of a screen, or viewport 124, [0061] note a search panel 122 can also be displayed for interaction by a user. For example, a user can add a search filter 102 or keywords 106 to further refine the data objects plotted onto the viewport 124, [0071] note search criteria can include a current viewport of the user device, [0075] note he location of each circle is based on the specific clustering algorithm used, the centroid of each represented aggregate value, and/or a weighted center of the represented aggregate values based on the quantity of data objects represented by each aggregate value. For example, a cluster of two aggregate values, A and B, might be represented by a circle that is closer to the aggregate value A representing a higher number of data objects than aggregate value B).
Reddy, Kumar and Takahashi do not explicitly teach county abbreviations, and county short forms.
However, Caldwell teaches this (Caldwell, [0016] note a search may include a search for the name of a town or a city in connection with the name or an identifier for a known corresponding name of a county, state or province, [0046] note a valid abbreviation or name, [0048] note a possible place name must have a minimum length of two characters to qualify as the name of or an abbreviation for a country, a state, or a province. As another example, a possible place name must have a minimum length of three characters to qualify as the name of or an abbreviation for a county or shire or for a township, a city, a town, or a village).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the data sources comprising map information of Reddy, Kumar and Takahashi with the county abbreviations of Caldwell according to known methods (i.e. searching geographical locations using abbreviations including county abbreviations). Motivation for doing so is that this provides an increased level of confidence that the bytes of a particular data string correspond to characters of potentially sensitive information of interest (Caldwell, [0014]).

Claim 17: Reddy, Kumar, Takahashi and Caldwell teach the automated system as recited in claim 15 wherein said cache further comprises township names, township abbreviations, and township short forms (Caldwell, [0048] note a possible place name must have a minimum length of two characters to qualify as the name of or an abbreviation for a country, a state, or a province. As another example, a possible place name must have a minimum length of three characters to qualify as the name of or an abbreviation for a county or shire or for a township, a city, a town, or a village).

Claim 20: Reddy, Kumar, Takahashi and Caldwell teach the non-transitory computer-readable storage medium as recited in claim 15, wherein said search component further comprises:
a third freeform entry source, wherein said search component directs said third freeform entry source to simultaneously obtain corresponding third suggested freeform entries, wherein said third freeform entry source comprises a third-party street address and intersection database service (Reddy, [Fig. 6A], [0088] note FIG. 6A is a diagram illustrating mono-mixed ranking of data sources according to one embodiment. In the example shown in FIG. 6A, the multiplexer 230 aggregates search results from each of Data Source A 140, Data Source B 150, and Data Source C 160. The location search engine 220 uses the multiplexer 230 to rank the aggregated search results based on selection rules, [0031] note A data source includes map information of a corresponding geographical region, for example, geographical locations located within the geographic region. Types of geographical locations include point addresses or address ranges… Example point addresses include "555 California Street" or "7000 Coliseum Way," and may include city, state, and/or zip code information such as "San Francisco, Calif. 94104" or "Oakland, Calif. 94621.”).

Claims 2, 4, 5, 9, 11, 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, Kumar, Takahashi and Caldwell in view of Farrell, US 20190325054 A1 (hereinafter “Farrell”).

Claim 2: Reddy, Kumar, Takahashi and Caldwell do not explicitly teach the automated method as recited in claim 1, wherein desired type ahead entry is employed as search criteria to search a parcel database for agricultural parcels that meet the search criteria.
However, Farrell teaches this (Farrell, [0022] note Reverse geocoding is the process of translating a point location (a latitude and longitude location) to an address or place name. The present invention is configured to perform reverse geocoding to an address, as well as to all alternate names for the street segment. In system and method of the present invention, the reverse geocoding feature may be enhanced with an ` autocomplete` function, wherein a user's initial input of characters for an address will generate a list of completed addresses that begin with those characters. The system and method of the present invention uses Elasticsearch, and Python code for processing address data and building Elasticsearch indices to support the autocomplete function, [0025] note the first data source 6 (e.g., "Elasticsearch"--for reverse geocoding and autocompletion of addresses)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the geographical search using multiple data sources of Reddy, Kumar, Takahashi and Caldwell with the reverse geocoding enhanced with autocomplete of Farrell according to known methods (i.e. providing autocomplete search results using an “Elastic search” data source for reverse geocoding and autocompletion of addresses). Motivation for doing so is that this provides accurate floor level geolocation (Farrell, [0027]).

Claim 4: Reddy, Kumar, Takahashi and Caldwell do not explicitly teach the automated method as recited in claim 1, wherein desired type ahead entry is employed as search criteria to search an Elasticsearch parcel database for agricultural parcels that meet the search criteria, and wherein the second freeform entry source comprises a customized indexing of the Elasticsearch parcel database to enable fast lookups on prefixes matching the freeform search characters.
However, Farrell teaches this (Farrell, [0022] note Reverse geocoding is the process of translating a point location (a latitude and longitude location) to an address or place name. The present invention is configured to perform reverse geocoding to an address, as well as to all alternate names for the street segment. In system and method of the present invention, the reverse geocoding feature may be enhanced with an ` autocomplete` function, wherein a user's initial input of characters for an address will generate a list of completed addresses that begin with those characters. The system and method of the present invention uses Elasticsearch, and Python code for processing address data and building Elasticsearch indices to support the autocomplete function, [0025] note the first data source 6 (e.g., "Elasticsearch"--for reverse geocoding and autocompletion of addresses)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the geographical search using multiple data sources of Reddy, Kumar, Takahashi and Caldwell with the reverse geocoding enhanced with autocomplete of Farrell according to known methods (i.e. providing autocomplete search results using an “Elastic search” data source for reverse geocoding and autocompletion of addresses). Motivation for doing so is that this provides accurate floor level geolocation (Farrell, [0027]).

Claim 5: Reddy, Kumar, Takahashi, Caldwell and Farrell teach the automated method as recited in claim 4, wherein the second suggested freeform entries comprise PLSS coordinates and owner names of the agricultural parcels (Farrell, [0022] note Reverse geocoding is the process of translating a point location (a latitude and longitude location) to an address or place name. The present invention is configured to perform reverse geocoding to an address, as well as to all alternate names for the street segment. In system and method of the present invention, the reverse geocoding feature may be enhanced with an ` autocomplete` function, wherein a user's initial input of characters for an address will generate a list of completed addresses that begin with those characters. The system and method of the present invention uses Elasticsearch, and Python code for processing address data and building Elasticsearch indices to support the autocomplete function, [0025] note the first data source 6 (e.g., "Elasticsearch"--for reverse geocoding and autocompletion of addresses)).

Claim 9: Reddy, Kumar, Takahashi and Caldwell do not explicitly teach the non-transitory computer-readable storage medium as recited in claim 8, wherein the desired type ahead entry is employed as search criteria to search a parcel database for agricultural parcels that meet the search criteria.
However, Farrell teaches this (Farrell, [0022] note Reverse geocoding is the process of translating a point location (a latitude and longitude location) to an address or place name. The present invention is configured to perform reverse geocoding to an address, as well as to all alternate names for the street segment. In system and method of the present invention, the reverse geocoding feature may be enhanced with an ` autocomplete` function, wherein a user's initial input of characters for an address will generate a list of completed addresses that begin with those characters. The system and method of the present invention uses Elasticsearch, and Python code for processing address data and building Elasticsearch indices to support the autocomplete function, [0025] note the first data source 6 (e.g., "Elasticsearch"--for reverse geocoding and autocompletion of addresses)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the geographical search using multiple data sources of Reddy, Kumar, Takahashi and Caldwell with the reverse geocoding enhanced with autocomplete of Farrell according to known methods (i.e. providing autocomplete search results using an “Elastic search” data source for reverse geocoding and autocompletion of addresses). Motivation for doing so is that this provides accurate floor level geolocation (Farrell, [0027]).

Claim 11: Reddy, Kumar, Takahashi and Caldwell do not explicitly teach the non-transitory computer-readable storage medium as recited in claim 8, wherein the desired type ahead entry is employed as search criteria to search an Elasticsearch parcel database for agricultural parcels that meet the search criteria, and wherein the second freeform entry source comprises a customized indexing of the Elasticsearch parcel database to enable fast lookups on prefixes matching the freeform search characters.
However, Farrell teaches this (Farrell, [0022] note Reverse geocoding is the process of translating a point location (a latitude and longitude location) to an address or place name. The present invention is configured to perform reverse geocoding to an address, as well as to all alternate names for the street segment. In system and method of the present invention, the reverse geocoding feature may be enhanced with an ` autocomplete` function, wherein a user's initial input of characters for an address will generate a list of completed addresses that begin with those characters. The system and method of the present invention uses Elasticsearch, and Python code for processing address data and building Elasticsearch indices to support the autocomplete function, [0025] note the first data source 6 (e.g., "Elasticsearch"--for reverse geocoding and autocompletion of addresses)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the geographical search using multiple data sources of Reddy, Kumar, Takahashi and Caldwell with the reverse geocoding enhanced with autocomplete of Farrell according to known methods (i.e. providing autocomplete search results using an “Elastic search” data source for reverse geocoding and autocompletion of addresses). Motivation for doing so is that this provides accurate floor level geolocation (Farrell, [0027]).

Claim 12: Reddy, Kumar, Takahashi, Caldwell and Farrell teach the non-transitory computer-readable storage medium as recited in claim 11, wherein the second suggested freeform entries comprise PLSS coordinates and owner names of the agricultural parcels (Farrell, [0022] note Reverse geocoding is the process of translating a point location (a latitude and longitude location) to an address or place name. The present invention is configured to perform reverse geocoding to an address, as well as to all alternate names for the street segment. In system and method of the present invention, the reverse geocoding feature may be enhanced with an ` autocomplete` function, wherein a user's initial input of characters for an address will generate a list of completed addresses that begin with those characters. The system and method of the present invention uses Elasticsearch, and Python code for processing address data and building Elasticsearch indices to support the autocomplete function, [0025] note the first data source 6 (e.g., "Elasticsearch"--for reverse geocoding and autocompletion of addresses)).

Claim 16: Reddy, Kumar, Takahashi and Caldwell do not explicitly teach the automated system as recited in claim 15, wherein said desired type ahead entry is employed as search criteria to search a parcel database for agricultural parcels that meet said search criteria.
However, Farrell teaches this (Farrell, [0022] note Reverse geocoding is the process of translating a point location (a latitude and longitude location) to an address or place name. The present invention is configured to perform reverse geocoding to an address, as well as to all alternate names for the street segment. In system and method of the present invention, the reverse geocoding feature may be enhanced with an ` autocomplete` function, wherein a user's initial input of characters for an address will generate a list of completed addresses that begin with those characters. The system and method of the present invention uses Elasticsearch, and Python code for processing address data and building Elasticsearch indices to support the autocomplete function, [0025] note the first data source 6 (e.g., "Elasticsearch"--for reverse geocoding and autocompletion of addresses)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the geographical search using multiple data sources of Reddy, Kumar, Takahashi and Caldwell with the reverse geocoding enhanced with autocomplete of Farrell according to known methods (i.e. providing autocomplete search results using an “Elastic search” data source for reverse geocoding and autocompletion of addresses). Motivation for doing so is that this provides accurate floor level geolocation (Farrell, [0027]).

Claim 18: Reddy, Kumar, Takahashi and Caldwell do not explicitly teach the automated system as recited in claim 15, wherein said desired type ahead entry is employed as search criteria to search an Elasticsearch parcel database for agricultural parcels that meet said search criteria, and wherein said second freeform entry source comprises a customized indexing of said Elasticsearch parcel database to enable fast lookups on prefixes matching said freeform search characters.
However, Farrell teaches this (Farrell, [0022] note Reverse geocoding is the process of translating a point location (a latitude and longitude location) to an address or place name. The present invention is configured to perform reverse geocoding to an address, as well as to all alternate names for the street segment. In system and method of the present invention, the reverse geocoding feature may be enhanced with an ` autocomplete` function, wherein a user's initial input of characters for an address will generate a list of completed addresses that begin with those characters. The system and method of the present invention uses Elasticsearch, and Python code for processing address data and building Elasticsearch indices to support the autocomplete function, [0025] note the first data source 6 (e.g., "Elasticsearch"--for reverse geocoding and autocompletion of addresses)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the geographical search using multiple data sources of Reddy, Kumar, Takahashi and Caldwell with the reverse geocoding enhanced with autocomplete of Farrell according to known methods (i.e. providing autocomplete search results using an “Elastic search” data source for reverse geocoding and autocompletion of addresses). Motivation for doing so is that this provides accurate floor level geolocation (Farrell, [0027]).

Claim 19: Reddy, Kumar, Takahashi, Caldwell and Farrell teach the automated system as recited in claim 18, wherein said second suggested freeform entries comprise PLSS coordinates and owner names of said agricultural parcels (Farrell, [0022] note Reverse geocoding is the process of translating a point location (a latitude and longitude location) to an address or place name. The present invention is configured to perform reverse geocoding to an address, as well as to all alternate names for the street segment. In system and method of the present invention, the reverse geocoding feature may be enhanced with an ` autocomplete` function, wherein a user's initial input of characters for an address will generate a list of completed addresses that begin with those characters. The system and method of the present invention uses Elasticsearch, and Python code for processing address data and building Elasticsearch indices to support the autocomplete function, [0025] note the first data source 6 (e.g., "Elasticsearch"--for reverse geocoding and autocompletion of addresses)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165